UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended September 30, 2007 Commission File Number 000-52748 FIRST GUARANTY BANCSHARES, INC. (Exact name of registrant as specified in its charter) Louisiana 26-0513559 (State or other jurisdiction (I.R.S. Employer incorporation or organization) Identification Number) 400 East Thomas Street Hammond, Louisiana 70401 (Address of principal executive office) (Zip Code) (985) 345-7685 (Telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Yes [ ]No [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of September 30, 2007, the registrant had 5,559,644 shares of $1 par value common stock which were issued and outstanding. - 1 - PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) September 30, December 31, 2007 2006 Assets (unaudited) Cash and cash equivalents: Cash and due from banks $ 19,130 $ 17,893 Interest-earning demand deposits with banks 117 131 Federal funds sold 3,292 6,793 Cash and cash equivalents 22,539 24,817 Interest-earning time deposits with banks 2,188 2,188 Investment securities: Available for sale, at fair value 101,858 111,353 Held to maturity, at cost (estimated fair value of $45,519 and $45,614, respectively) 46,597 46,999 Investment securities 148,455 158,352 Federal Home Loan Bank stock, at cost 2,700 2,264 Loans held for sale 35,648 1,049 Loans, net of unearned income 587,478 507,195 Less: allowance for loan losses 6,878 6,675 Net loans 580,600 500,520 Intangible assets, net 4,786 456 Premises and equipment, net 15,965 13,593 Other real estate, net 220 2,540 Accrued interest receivable 6,510 5,378 Other assets 2,633 3,330 Total Assets $ 822,244 $ 714,487 Liabilities and Stockholders' Equity Deposits: Noninterest-bearing demand $ 121,152 $ 122,540 Interest-bearing demand 203,719 185,308 Savings 45,425 41,161 Time 333,609 277,284 Total deposits 703,905 626,293 Short-term borrowings 45,766 6,584 Accrued interest payable 3,189 3,070 Long-term borrowings 3,104 17,984 Other liabilities 1,258 1,353 Total Liabilities 757,222 655,284 Stockholders' Equity Common stock: $1 par value - authorized 100,000,000 shares; issued and outstanding 5,559,644 shares 5,560 5,560 Surplus 26,459 26,459 Retained earnings 33,512 28,089 Accumulated other comprehensive loss (509 ) (905 ) Total Stockholders' Equity 65,022 59,203 Total Liabilities and Stockholders' Equity $ 822,244 $ 714,487 See Notes to Financial Statements. - 2 - FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (unaudited) (dollars in thousands, except per share data) Three Months Nine Months Ended September 30, Ended September 30, 2007 2006 2007 2006 Interest Income: Loans (including fees) $ 12,459 $ 10,906 $ 34,115 $ 30,130 Loans held for sale 196 7 267 16 Deposits with other banks 16 25 62 70 Securities (including FHLB stock) 2,092 2,511 6,565 7,356 Federal funds sold 25 13 273 46 Total Interest Income 14,788 13,462 41,282 37,618 Interest Expense: Demand deposits 1,580 1,583 4,865 4,086 Savings deposits 66 46 171 119 Time deposits 3,538 2,816 9,758 8,056 Borrowings 495 718 970 1,675 Total Interest Expense 5,679 5,163 15,764 13,936 Net Interest Income 9,109 8,299 25,518 23,682 Provision for loan losses 71 1,030 679 3,619 Net Interest Income after Provision for Loan Losses 9,038 7,269 24,839 20,063 Noninterest Income: Service charges, commissions and fees 962 924 2,797 2,658 Net losses on sale of securities (180 ) (170 ) (408 ) (170 ) Net gains on sale of loans 32 19 108 41 Other 256 212 808 717 Total Noninterest Income 1,070 985 3,305 3,246 Noninterest Expense: Salaries and employee benefits 2,483 1,976 7,073 5,838 Occupancy and equipment expense 672 558 1,907 1,741 Net cost from other real estate & repossessions 175 569 599 193 Other 2,369 2,104 6,201 6,068 Total Noninterest Expense 5,699 5,207 15,780 13,840 Income Before Income Taxes 4,408 3,047 12,364 9,469 Provision for income taxes 1,589 1,043 4,329 3,241 Net Income $ 2,819 $ 2,004 $ 8,035 $ 6,228 Per Common Share: Earnings $ 0.51 $ 0.36 $ 1.45 $ 1.12 Cash dividends paid $ 0.16 $ 0.15 $ 0.47 $ 0.45 Weighted Average Common Shares Outstanding 5,559,644 5,559,644 5,559,644 5,559,644 See Notes to Financial Statements - 3 - FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (unaudited) (dollars in thousands, except per share data) Accumulated Common Common Other Stock Stock Retained Comprehensive $1 Par $5 Par Surplus Earnings Income/(Loss) Total Balance December 31, 2005 $ 5,076 $ 2,416 $ 24,527 $ 22,622 $ (718 ) $ 53,923 Net income - - - 6,228 - 6,228 Reclassification of $5 par value into $1 par value (1) 484 (2,416 ) 1,932 - - - Change in unrealized loss on available for sale securities, net of reclassification adjustments and taxes - (84 ) (84 ) Comprehensive income 6,144 Cash dividends on common stock ($0.45 per share) - - - (2,501 ) - (2,501 ) Balance September 30, 2006 $ 5,560 $ - $ 26,459 $ 26,349 $ (802 ) $ 57,566 Balance December 31, 2006 $ 5,560 $ - $ 26,459 $ 28,089 $ (905 ) $ 59,203 Net income - - - 8,035 - 8,035 Change in unrealized loss on available for sale securities, net of reclassification adjustments and taxes - 396 396 Comprehensive income 8,431 Cash dividends on common stock ($0.47 per share) - - - (2,612 ) - (2,612 ) Balance September 30, 2007 $ 5,560 $ - $ 26,459 $ 33,512 $ (509 ) $ 65,022 (1)To effect a reclassification combining the $5 par value common stock with the $1 par value common stock, approved by the Bank's shareholders on May 18, 2006. See Notes to Financial Statements - 4 - FIRST GUARANTY BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (dollars in thousands) Nine Months Ended September 30, 2007 2006 Cash Flows From Operating Activities Net income $ 8,035 $ 6,228 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 679 3,619 Depreciation and amortization 150 1,215 Loss on sale of securities 408 170 Gain on sale of assets (108 ) (29 ) ORE writedowns and loss (gain) on disposition 410 (147 ) FHLB stock dividends (98 ) (89 ) Net increase in loans held for sale (599 ) (1,115 ) Change in other assets and liabilities, net (1,086 ) (1,555 ) Net Cash Provided By Operating Activities 7,791 8,297 Cash Flows From Investing Activities Proceeds from maturities and calls of HTM securities 395 472 Proceeds from maturities, calls and sales of AFS securities 444,307 5,937 Funds invested in AFS securities (388,855 ) (10,980 ) Proceeds from sale of Federal Home Loan Bank stock 1,755 - Funds invested in Federal Home Loan Bank stock - (1,673 ) Net increase in loans (41,264 ) (31,304 ) Purchases of premises and equipment (592 ) (695 ) Proceeds from sales of other real estate owned 2,887 3,178 Cash paid in excess of cash received in acquisition (10,646 ) - Net Cash Provided By (Used In) Investing Activities 7,987 (35,065 ) Cash Flows From Financing Activities Net increase in deposits 10,166 6,727 Net increase in federal funds purchased and short-term borrowings 39,181 4,060 Proceeds from long-term borrowings - 30,000 Repayment of long-term borrowings (64,791 ) (17,739 ) Dividends paid (2,612 ) (2,501 ) Net Cash (Used In) Provided By Financing Activities (18,056 ) 20,547 Net Decrease In Cash and Cash Equivalents (2,278 ) (6,221 ) Cash and Cash Equivalents at the Beginning of the Period 24,817 28,451 Cash and Cash Equivalents at the End of the Period $ 22,539 $ 22,230 Noncash Activities: Loans transferred to foreclosed assets $ 978 $ 7,188 Cash Paid During The Period: Interest $ 15,802 $ 13,047 Income taxes $ 4,400 $ 5,190 See Notes to Financial Statements - 5 - NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles. The consolidated financial statements and the footnotes of First Guaranty Bancshares, Inc. (the “Company”) thereto should be read in conjunction with the audited financial statements and note disclosures for First Guaranty Bank (the “bank”) previously filed with the FDIC in the Company’s Annual Report filed on Form 10-K for the year ended December 31, 2006 and filed with the Securities and Exchange Commission under cover of Form 8-K12G3. The consolidated financial statements include the accounts of First Guaranty Bancshares, Inc. and its wholly owned subsidiary First Guaranty Bank.All significant intercompany balances and transactions have been eliminated in consolidation.The 2006 financial statements contained herein are those of First Guaranty Bank as the predecessor entity. In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary for a fair presentation of the consolidated financial statements. Those adjustments are of a normal recurring nature. The results of operations for the nine-month period ended September 30, 2007 are not necessarily indicative of the results expected for the full year. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the amounts reported in the consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Material estimates that are susceptible to significant change in the near term are the allowance for loan losses, valuation of goodwill, intangible assets and other purchase accounting adjustments. Note 2. Reorganization On July 27, 2007, First Guaranty Bancshares, Inc. became the holding company for First Guaranty Bank pursuant to an Agreement and Plan of Exchange dated as of July 27, 2007 (the “Agreement”). Pursuant to the Agreement, on the Effective Date, each issued and outstanding share of the bank’s common stock, par value $1.00 per share, automatically was converted into and exchanged for one share of the Company’s common stock, par value $1.00 per share.No stockholders exercised dissenters’ rights of appraisal.On the Effective Date, the bank became a wholly owned subsidiary of the Company and the stockholders of the bank became stockholders of the Company.No additional shares were offered or sold in connection with the Reorganization. Note 3. Acquisition Activity On July 30, 2007, the Company acquired all of the outstanding stock of Homestead Bancorp, Inc., the holding company for Homestead Bank located in Ponchatoula, Louisiana, for approximately $12.1 million in cash.Homestead Bank and First Guaranty Bank were also merged on July 30, 2007. This transaction was recorded using the purchase accounting method. The Company received the following: (in thousands) Cash and cash equivalents $1,494 Securities 45,000 Loans, net 74,473 Premises and equipment, net 2,448 Core deposit and other intangibles 4,485 Other assets 2,143 Deposits (67,446) Borrowings (49,911) Other liabilities (546) Total purchase price $12,140 The acquisition resulted in $4.5 million of intangible assets which includes $1.4 million of goodwill, $2.5 million of core deposit intangibles and $600,000 in mortgage servicing rights.The goodwill acquired is not tax deductible. The core deposit intangible is being amortized over the estimated useful life of seven years using the straight line method. The merger increased the branch franchise from 16 locations to 18 locations and extends the Company’s presence to Walker, Louisiana. The Company borrowed $12.1 million to acquire Homestead Bancorp, Inc. and Homestead Bank. The Company repaid the debt with cash received from the sale of Homestead Bank securities. The Company sold $46.4 million of securities owned by Homestead Bank, which comprised of $40.6 million in mortgage-backed securities and $5.8 million in mutual funds. In addition, the Company prepaid $25.2 million in Homestead Bank short- and long-term FHLB advances. - 6 - On July 31, 2007, First Guaranty Bancshares, Inc., a Louisiana corporation, and Douglass Bancorp, Inc., a Kansas corporation, Douglass National Bank, a national bank headquartered in Kansas, and Fannie Mae, a Congressionally chartered federal instrumentality that is deemed a citizen of the District of Columbia entered into a Stock Purchase Agreement pursuant to which, among other things, First Guaranty Bancshares, Inc. would acquire all of the issued and outstanding shares of capital stock of Douglass National Bank and all of the outstanding and unexercised options of Douglass National Bank. Under the terms and subject to the conditions of the Stock Purchase Agreement, all of the outstanding common stock of Douglass National Bank would be cancelled in exchange for an amount of cash with out interest equal to the adjusted book value of Douglass National Bank immediately prior to the closing. On October 5, 2007, First Guaranty Bancshares, Inc. advised Douglass Bancorp, Inc and Fannie Mae of its intent to terminatethe Stock Purchase Agreement by and among First Guaranty Bancshares, Inc., Douglass Bancorp, Inc., Douglass National Bank and Fannie Mae dated July 31, 2007. In deciding to terminate the Agreement, First Guaranty Bancshares, Inc. noted that since the signing of the Stock Purchase Agreement several members of the Douglass Board of Directors, despite having voted to approve the Stock Purchase Agreement, had repeatedly expressed their displeasure with the purchase price to be paid to acquire Douglass National Bank. First Guaranty Bancshares, Inc. had been informed that shareholder approval of the transaction, as required by Section 9.01(a) of the agreement, was unlikely to be obtained unless the consideration was increased. First Guaranty Bancshares, Inc. was also informed that no agreement to settle the claims of Douglass’ creditors, as required by Section 9.02(i) of the agreement, appeared to be forthcoming.Both of these items were required as conditions precedent for First Guaranty Bancshares, Inc. to proceed with the acquisition.Douglass had also failed to deliver voting agreements, as required by the agreement, in spite of repeated requests. Douglass had also failed to initiate preparation of the financial information for the year ended December 31, 2006 and failed to timely deliver proxy materials as required by the Stock Purchase Agreement. In light of significantly escalating out-of-pocket costs as well as these developments, First Guaranty Bancshares, Inc. elected to terminate the agreement. First Guaranty Bancshares, Inc. does not expect to incur any material early termination penalties as a result of this transaction. Note 4. Loans and Allowance for Loan Losses Loans at September 30, 2007 (unaudited) and December 31, 2006 were as follows: September 30, December 31, 2007 2006 Amount Percent Amount Percent (dollars in thousands) Real estate loans: Construction and land development $97,294 16.5% $50,886 10.0% Farmland 25,840 4.4% 25,582 5.0% One to four family residential 79,450 13.5% 65,973 13.0% Multifamily 13,581 2.3% 14,702 2.9% Non-farm non-residential 247,189 42.2% 256,176 50.5% Total real estate loans $463,354 78.8% $413,319 81.4% Non-real estate loans: Agricultural $21,390 3.6% $16,359 3.2% Commercial and industrial 79,563 13.5% 59,072 11.7% Consumer and other 23,718 4.0% 18,880 3.7% Total loans before unearned income 588,025 100.0% 507,630 100.0% Less: unearned income (547) (435) Total loans after unearned income $587,478 $507,195 - 7 - Changes in the allowance for loan losses for the nine months ended September 30, 2007 (unaudited) and the year ended December 31, 2006 are as follows: September 30, December 31, 2007 2006 (in thousands) Balance beginning of period $6,675 $7,597 Additional provision from acquisition 325 - Provision charged to expense 679 4,419 Loans charged off (1,893) (5,888) Recoveries 1,092 547 Allowance for loan losses $6,878 $6,675 In the first nine months of 2007, the provision charged to expense totaled $679,000. The decrease in the provision reflects the higher provision in 2006 primarily for home mortgage loans that involved irregularities. See Note 5 for additional information. The loans charged off during 2007, totaling $1.9 million, also reflected a decrease due to elevated numbers in 2006 primarily associated with the home mortgage loans. Recoveries totaled $1.1 million at September 30, 2007 compared to $0.5 million at December 31, 2006. In July 2007, the Company signed a Final Release and Settlement Agreement with BankInsurance, Inc., the Company’s insurance company, for a claim made by the Company under the Financial Institution Bond for the suspected fraudulent mortgage loans (see Note 5). Under this Release and Agreement, the Company received $1.1 million. After attorney fees and expenses, the Company recorded a loan recovery totaling $731,000 in July 2007. This transaction also resulted in a reversal of the provision totaling $300,000 also recorded in July 2007. Note 5. Mortgage Loans In 2005, the Company discovered mortgage loans and commitments originated in one branch which involved irregularities that suggest that many of these mortgage loans had been made against overvalued collateral on the basis of misleading loan applications. As of December 31, 2006 the aggregate principal balance on these loans was approximately $2.5 million. The allowance for loan losses to provide for any potential future losses relating to these 11 remaining home mortgage loans totaled $206,000. For the year ended December 31, 2006, the Company charged off approximately $4.6 million as a result of these mortgage loans. As of September 30, 2007 the aggregate principal balance on these loans was approximately $0.8 million. At September 30, 2007, the Company allocated $178,000 of the $6.9 million allowance for loan losses in order to provide for potential losses relating to the four remaining home mortgage loans. Note 6. Goodwill and Other Intangible Assets The Company accounts for goodwill and other intangible assets in accordance with SFAS No. 142, Goodwill and Other Intangible Assets.Under these rules, goodwill and other intangible assets are deemed to have indefinite lives are not amortized, but are subjected to annual impairment tests. Other intangible assets are amortized over their useful lives. Management is not aware of any events or changes which would indicate goodwill might be impaired. As a result of the acquisition of Homestead Bancorp, Inc. and Homestead Bank, the Company added $1.4 million to goodwill, $2.5 million to core deposit intangibles and $600,000 in mortgage servicing rights. The goodwill acquired is not tax deductible. The core deposit intangible is being amortized over the estimated useful life of seven years using the straight line method. Note 7. Income Taxes On January 1, 2007, the Company adopted the provisions of Financial Accounting Standards Board (“FASB”) Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN48”).FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with SFAS No. 109,
